December 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        RUDY DICKERSON, Appellant
NO. 14-15-00809-CR                          V.
                       THE STATE OF TEXAS, Appellee

                     ________________________________
     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 16, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rudy Dickerson.

      We further order this decision certified below for observance.